Title: Peter Minor to Thomas Mann Randolph, 11 July 1812
From: Minor, Peter
To: Randolph, Thomas Mann


          Dr Sir Ridgeway July 11. 1812. 
          The directors of the Rivanna company intend to recommence their operations on Monday next Their first essay will be at the Milton falls, where they have determined to make a sluice around the Island in preference to improving the sluice one which yrself & Mr Jefferson have attempted. This course they deem much more practicable in the execution, & much safer for the passage of boats, on account of the greater graduation of fall that will be effected. In doing this some part of the work you have done will be destroyed & the head of the sluice necessarylly necessaryly stoped up. I was directed to make you acquainted with this their determination, & at the same time to assure you that all idea of demanding toll upon the issues of the Shadwell Mills will be abandoned in consideration of the advantages afforded by the use of the canal & its recent improvement by Mr Jefferson—
          This explanation is intended to prevent the possibility of any collision, which might have taken place had the directors proceeded to pull away your work without due notice.
          The work which was loaned to you last summer by the company, it is expected will be now returned with your earliest convenience, as they are at present weak handed, & wish to finish their operations with the greatest dispatch.
          Yrs with esteem & respectP. Minor.
        